Case 1:20-cv-03273-SEB-DLP Document 20 Filed 01/19/21 Page 1 of 3 PageID #: 408




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  SUSAN SUTTON POOL,                               )
                                                   )
            Plaintiff,                             )
                                                   )
            v.                                     )      CASE NO: 1:20-CV-3273-SEB-DLP
                                                   )
  BRIAN SIMMS, BRENDANWOOD                         )
  FINANCIAL BROKERAGE, LLC,                        )
  BRENDANWOOD FINANCIAL                            )
  SERVICES, LLC, GREAT AMERICAN                    )
  LIFE INSURANCE COMPANY and MARK                  )
  CHRISTOPHER PERRY,                               )
                                                   )
            Defendants.                            )

                         MOTION TO APPEAR PRO HAC VICE
                 FILED ON BEHALF OF ATTORNEY NICOLE C. WIXTED

        Matthew R. Kinsman of the law firm Faegre Drinker Biddle & Reath LLP, pursuant to

 S.D. Ind. Local Rule 83-6(a), hereby moves this court for an Order granting Nicole C. Wixted of

 Faegre Drinker Biddle & Reath LLP leave to appear pro hac vice for the purpose of appearing as

 counsel on behalf of Defendant Great American Life Insurance Company in the above-styled

 cause only. In support of this motion, the undersigned states:

        1. The Certification of Nicole C. Wixted, as required by S.D. Ind. Local Rule 83-6(b), is

 attached hereto as Exhibit A.

        2. Electronic payment in the amount of One Hundred Dollars ($100.00) has been

 submitted via pay.gov contemporaneously with the filing of this motion.

        WHEREFORE, the undersigned counsel respectfully requests that this Court enter an

 Order granting Nicole C. Wixted leave to appear pro hac vice for purposes of this cause only.
Case 1:20-cv-03273-SEB-DLP Document 20 Filed 01/19/21 Page 2 of 3 PageID #: 409




 Dated: January 19, 2021                        Respectfully submitted,

                                                /s/ Matthew R. Kinsman
                                                Matthew R. Kinsman (32032-71)
                                                FAEGRE DRINKER BIDDLE & REATH LLP
                                                300 North Meridian Street, Suite 2500
                                                Indianapolis, Indiana 46204
                                                Telephone: (317) 237-0300
                                                Facsimile: (317) 237-1000
                                                E-Mail: matthew.kinsman@faegredrinker.com

                                                Attorney for Defendant Great American Life
                                                Insurance Company


                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of January 2021, I electronically filed the foregoing
 with the Clerk of the Court using the Court’s CM/ECF system which sent notification of such
 filing to the following:

                                      Mark E. Maddox
                                    Thomas K. Caldwell
                             MADDOX HARGETT & CARUSO, P.C.
                                10150 Lantern Road Suite 175
                                     Fishers, IN 46037

                                        Attorneys for Plaintiff



                                                         /s/ Matthew R. Kinsman
Case 1:20-cv-03273-SEB-DLP Document 20 Filed 01/19/21 Page 3 of 3 PageID #: 410
